               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 ESTATE OF CHRISTOPHER J. DAVIS
 and DORETHA LOCK,

                      Plaintiffs,                       Case No. 18-CV-1846-JPS
 v.

 JUAN ORTIZ, WALWORTH
 COUNTY, KURT PICKNELL, TOWN
 OF EAST TROY, VILLAGE OF EAST
 TROY, JAMES SURGES, ALAN
 BOYES, JEREMY SWENDROWSKI,
 MATTHEW WEBER, PAUL
 SCHMIDT, CRAIG KNOX, JEFF                                     PROTECTIVE
 PRICE, AARON HACKETT, JOSE G.                                     ORDER
 LARA, ROBERTO JUAREZ-NIEVES,
 JR., ABC INSURANCE COMPANY,
 DEF INSURANCE COMPANY, and
 XYZ INSURANCE COMPANY,

                      Defendants.


       On March 5, 2019, the parties filed a stipulation for entry of a

protective order. (Docket #59). The parties request that the Court enter a

protective order so that the parties may avoid the public disclosure of

confidential information and documents. Id. Rule 26(c) allows for an order

“requiring that a trade secret or other confidential research, development,

or commercial information not be revealed or be revealed only in a specified

way.” Fed. R. Civ. P. 26(c)(1)(G), Civil L. R. 26(e).

       The Court sympathizes with the parties’ request and will grant it,

but, before doing so, must note the limits that apply to protective orders.

Protective orders are, in fact, an exception to the general rule that pretrial




 Case 2:18-cv-01846-JPS Filed 03/08/19 Page 1 of 10 Document 60
discovery must occur in the public eye. Am. Tel. & Tel. Co. v. Grady, 594 F.2d

594, 596 (7th Cir. 1979); Fed. R. Civ. P. 26(c); see also Citizens First Nat’l Bank

of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 945–46 (7th Cir. 1999).

Litigation must be “conducted in public to the maximum extent consistent

with respecting trade secrets…and other facts that should be held in

confidence.” Hicklin Eng’r, L.C. v. Bartell, 439 F.3d 346, 348 (7th Cir. 2006).

       Nonetheless, the Court can enter a protective order if the parties

have shown good cause, and also that the order is narrowly tailored to

serving that cause. Fed. R. Civ. P. 26(c); see, e.g., Citizens First Nat’l Bank of

Princeton, 178 F.3d at 945, Jepson, Inc. v. Makita Elec. Works, Ltd., 30 F.3d 854,

858 (7th Cir. 1994) (holding that, even when parties agree to the entry of a

protective order, they still must show the existence of good cause). The

Court can even find that broad, blanket orders—such as the one in this

case—are narrowly tailored and permissible, when it finds that two factors

are satisfied:

       (1)       that the parties will act in good faith in designating the
                 portions of the record that should be subject to the protective
                 order; and
       (2)       that the order explicitly allows the parties to the case and
                 other interested members of the public to challenge the
                 sealing of documents.

County Materials Corp. v. Allan Block Corp., 502 F.3d 730, 740 (7th Cir. 2006)

(citing Citizens First Nat’l Bank of Princeton, 178 F.3d at 945). The parties have

requested the protective order in this case in good faith. This case arises

from the shooting death of Christopher Davis by a law enforcement officer.

(Docket #1). The parties desire a protective order so that they might freely

exchange “nonpublic confidential law enforcement, medical, financial,

personal, employment, and other sensitive information.” (Docket #59 at 1).


                           Page 2 of 10
 Case 2:18-cv-01846-JPS Filed 03/08/19 Page 2 of 10 Document 60
        The parties’ proposed protective order is largely acceptable to the

Court. Only two slight changes are necessary. First, the Court has modified

the language relating to redaction of filed materials and to the filing of

unsealed materials to appropriately reflect the use of electronic filing. See

infra Paragraph (C)(2). Second, the Court has included a provision allowing

interested members of the public to challenge the sealing of documents. See

infra Paragraph (D). Finally, the Court must note that, while it finds the

parties’ proposed order to be permissible and will, therefore, enter it, the

Court subscribes to the view that the Court’s decision-making process must

be transparent and as publicly accessible as possible. Thus, the Court

preemptively warns the parties that it will not enter any decision under

seal.

        Accordingly,

        IT IS ORDERED the parties’ stipulation for entry of a protective

order (Docket #59) be and the same is hereby ADOPTED;

        IT IS FURTHER ORDERED that based on the stipulation of the

parties and the representations set forth therein, the Court finds that

exchange of sensitive information between or among the parties and/or

third parties other than in accordance with this Order may cause

unnecessary damage and injury to the parties or to others. The Court

further finds that the terms of this Order are fair and just and that good

cause has been shown for entry of a protective order governing the

confidentiality of documents produced in discovery, answers to

interrogatories, answers to requests for admission, and deposition

testimony; and

        IT IS THEREFORE ORDERED that, pursuant to Fed. R. Civ. P. 26(c)

and Civil L. R. 26(e):


                           Page 3 of 10
 Case 2:18-cv-01846-JPS Filed 03/08/19 Page 3 of 10 Document 60
      (A)    DEIGNATION OF CONFIDENTIAL OR ATTORNEYS’

EYES ONLY INFORMATION. Designation of information under this

Order must be made by placing or affixing on the document or material, in

a manner that will not interfere with its legibility, the words

“CONFIDENTIAL” or “ATTORNEYS EYES ONLY.”

             (1)     One who produces information, documents, or other

      material may designate them as “CONFIDENTIAL” when the

      person in good faith believes they contain nonpublic confidential

      law enforcement, medical, financial, personal, employment, and

      other sensitive information.

             (2)     One who produces information, documents, or other

      material may designate them as “ATTORNEYS’ EYES ONLY” when

      the person in good faith believes that they contain nonpublic

      confidential   law   enforcement,   medical,   financial,   personal,

      employment, and other sensitive information that requires

      protection beyond that afford by a CONFIDENTIAL designation.

             (3)     Except for information, documents, or other materials

      produced for inspection at the party’s facilities, the designation of

      confidential information as CONFIDENTIAL or ATTORNEYS’

      EYES ONLY must be made prior to, or contemporaneously with,

      their production or disclosure.     In the event that information,

      documents or other materials are produced for inspection at the

      party’s facilities, such information, documents, or other materials

      may be produced for inspection before being marked confidential.

      Once specific information, documents or other materials have been

      designated for copying, any information, documents or other

      materials, containing confidential information will then be marked


                           Page 4 of 10
 Case 2:18-cv-01846-JPS Filed 03/08/19 Page 4 of 10 Document 60
      confidential after copying but before delivery to the party who

      inspected and designated them.         There will be no waiver of

      confidentiality by the inspection of confidential information,

      documents, or other materials before they are copied and marked

      confidential pursuant to this procedure.

             (4)     Portions of depositions of a party’s present and former

      officers, directors, employees, agents, experts, and representatives

      will be deemed confidential only if designated as such when the

      deposition is taken or within 30 days of receipt of the deposition

      transcript.

             (5)     If a party inadvertently produces information,

      documents, or other material containing CONFIDENTIAL or

      ATTORNEYS’ EYES ONLY information without marking or

      labeling it as such, the information, documents, or other material

      shall not lose its protected status through such production and the

      parties shall take all steps reasonably required to assure its

      continued confidentiality if the producing party provides written

      notice to the receiving party within 10 days of the discovery of the

      inadvertent production, identifying the information, document or

      other material in question and of the corrected confidential

      designation.

      (B)    DISCLOSURE          AND      USE     OF     CONFIDENTIAL

INFORMATION. Information, documents or other material designated as

CONFDIENTIAL OR ATTORNEYS’ EYES ONLY under this Order must

not be used or disclosed by the parties or counsel for the parties or any

persons identified in subparagraphs (B)(1) and (2) below for any purposes

whatsoever other than preparing for and conducting the litigation in which


                           Page 5 of 10
 Case 2:18-cv-01846-JPS Filed 03/08/19 Page 5 of 10 Document 60
the information, documents or other material were disclosed (including

appeals). The parties must not disclose information, documents, or other

material designated as confidential to putative class members not named as

plaintiffs in putative class litigation unless and until one or more classes

have been certified. Nothing in this Order prohibits a receiving party that

is a government agency from following its routine uses and sharing such

information, documents or other material with other government agencies

or self-regulatory organizations as allowed by law.

             (1)    CONFIDENTIAL INFORMATION. The parties and

      counsel for the parties must not disclose or permit the disclosure of

      any information, documents or other material designated as

      “CONFIDENTIAL” by any other party or third party under this

      Order, except that disclosures may be made in the following

      circumstances:

                    (a)    Disclosure may be made to employees of

             counsel for the parties or, when the party is a government

             entity, employees of the government, who have direct

             functional responsibility for the preparation and trial of the

             lawsuit. Any such employee to whom counsel for the parties

             makes a disclosure must be advised of, and become subject to,

             the provisions of this Order requiring that the information,

             documents, or other material be held in confidence.

                    (b)    Disclosure may be made only to employees of a

             party required in good faith to provide assistance in the

             conduct of the litigation in which the information was

             disclosed who are identified as such in writing to counsel for




                           Page 6 of 10
 Case 2:18-cv-01846-JPS Filed 03/08/19 Page 6 of 10 Document 60
          the other parties in advance of the disclosure of the

          confidential information, documents or other material.

                   (c)   Disclosure may be made to court reports

          engaged for depositions and those persons, if any, specifically

          engaged for the limited purpose of making copies of

          documents or other material. Before disclosure to any such

          court reporter or person engaged in making copies, such

          reporter or person must agree to be bound by the terms of this

          Order.

                   (d)   Disclosure may be made to consultants,

          investigators, or experts (collectively “experts”) employed by

          the parties or counsel for the parties to assist in the

          preparation and trial of the lawsuit. Before disclosure to any

          expert, the expert must be informed of and agree to be subject

          to the provisions of this Order requiring that the information,

          documents, or other material be held in confidence.

                   (e)   Disclosure may be made to deposition and trial

          witnesses in connection with their testimony in the lawsuit

          and to the Court and the Court’s staff.

                   (f)   Disclosure may be made to persons already in

          lawful and legitimate possession of such CONFIDENTIAL

          information.

          (2)      ATTORNEYS’ EYES ONLY INFORMATION.                 The

    parties and counsel for the parties must not disclosure or permit the

    disclosure of any information, documents, or other material

    designated as ‘ATTORNEYS’ EYES ONLY’ by any other party or




                          Page 7 of 10
Case 2:18-cv-01846-JPS Filed 03/08/19 Page 7 of 10 Document 60
    third party under this Order to any other person or entity, except

    that disclosures may be made in the following circumstances:

                   (a)   Disclosure may be made to counsel and

          employees of counsel for the parties who have direct

          functional responsibility for the preparation and trial of the

          lawsuit. Any such employee to whom counsel for the parties

          makes a disclosure must be advised of, and become subject to,

          the provision of this Order requiring that the information,

          documents or other material be held in confidence.

                   (b)   Disclosure may be made to court reports

          engaged for depositions and those persons, if any, specifically

          engaged for the limited purpose of making copies of

          documents or other material. Before disclosure to any such

          court reporter or person engaged in making copies, such

          reporter or person must agree to be bound by the terms of this

          Order.

                   (c)   Disclosure may be made to consultants,

          investigators, or experts (collectively “experts”) employed by

          the parties or counsel for the parties to assist in the

          preparation and trial of the lawsuit. Before disclosure to any

          expert, the expert must be informed of and agree to be subject

          to the provisions of this Order requiring that the information,

          documents, or other material be held in confidence.

                   (d)   Disclosure may be made to deposition and trial

          witnesses in connection with their testimony in the lawsuit

          and to the Court and the Court’s staff.




                          Page 8 of 10
Case 2:18-cv-01846-JPS Filed 03/08/19 Page 8 of 10 Document 60
                    (e)    Disclosure may be made to persons already in

             lawful and legitimate possession of such ATTORNEYS’ EYES

             ONLY information.

      (C)    MAINTENANCE OF CONFIDENTIALITY.                       Except as

provided in subparagraph (B), counsel for the parties must keep all

information, documents, or other material designated as confidential that

are received under this Order secure within their exclusive possession and

must place such information, documents or other material in a secure area.

             (1)    All   copies,   duplicates,   extracts,   summaries,    or

      descriptions (hereinafter referred to collectively as “copies”) of

      information, documents, or other material designated as confidential

      under this Order, or any portion thereof, must be immediately

      affixed with the words ‘CONFIDENTIAL” or “ATTORNEYS EYES

      ONLY” if not already containing that designation.

             (2)    To the extent that any answers to interrogatories,

      transcripts of depositions, responses to requests for admissions, or

      any other papers filed or to be filed with the Court reveal or tend to

      reveal information claimed to be confidential, those papers must be

      redacted only to the extent necessary. If the parties seek to seal a

      document, either in part or in full, they must file a motion to seal that

      document, together with a redacted copy on the record. They must

      also simultaneously file unredacted copies under seal with the Clerk

      of Court via the CM-ECF system. The parties shall act in good faith

      in designating records to be filed, in whole or in part, under seal. If

      a Court filing contains information, documents, or other materials

      that were designated ‘CONFIDENTIAL” or “ATTORNEYS EYES




                           Page 9 of 10
 Case 2:18-cv-01846-JPS Filed 03/08/19 Page 9 of 10 Document 60
       ONLY” by a third party, the party making the filing shall provide

       notice of the filing to the third party.

       (D)    CHALLENGES TO CONFIDENTIALITY DESIGNATION.

A party or interested member of the public may challenge the designation

of confidentiality by motion. The designating party bears the burden of

proving that the information, documents, or other material at issue are

properly designated as confidential.       The Court may award the party

prevailing on any such motion actual attorney fees and costs attributable to

the motion.

       (E)    CONCLUSION OF LITIGATION. At the conclusion of the

litigation, a party may request that all information, documents or other

material not filed with the Court or received into evidence and designated

as CONFIDENTIAL or ATTORNEYS’ EYES ONLY” under this Order must

be returned to the originating party or, if the parties so stipulate, destroyed,

unless otherwise provided by law. Notwithstanding the requirements of

this paragraph, a party may retain a complete set of all documents filed

with the Court, subject to all other restrictions of this Order.

       Dated at Milwaukee, Wisconsin, this 8th day of March, 2019.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                          Page 10 of 10
Case 2:18-cv-01846-JPS Filed 03/08/19 Page 10 of 10 Document 60
